EXHIBIT 10.16

FIRST AMENDMENT

TO

ALLERGAN, INC.

EMPLOYEE STOCK OWNERSHIP PLAN

(RESTATED 2008)

The ALLERGAN, INC. EMPLOYEE STOCK OWNERSHIP PLAN (the “Plan”) is hereby amended
as follows:

 

1. Effective January 1, 2008, Section 2.14 is hereby amended to read as follows:

“Eligible Retirement Plan.    “Eligible Retirement Plan” shall mean (i) an
individual retirement account or annuity described in Code Section 408(a) or
408(b) or a Roth IRA described in Code Section 408A(b), (ii) a qualified
retirement plan described in Code Section 401(a) or 403(a) that accepts Eligible
Rollover Distributions, (iii) an annuity contract described in Code
Section 403(b) that accepts Eligible Rollover Distributions, and (iv) an
eligible plan described in Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state that accepts Eligible Rollover Distributions
and agrees to separately account for amounts transferred into such plan from
this Plan. Notwithstanding the foregoing, with respect to a non-spouse
Beneficiary, “Eligible Retirement Plan” shall refer only to an individual
retirement account or annuity described in Code Section 408(a) or 408(b) or a
Roth IRA described in Code Section 408A(b).”

IN WITNESS WHEREOF, Allergan, Inc. hereby executes this First Amendment to the
Allergan, Inc. Employee Stock Ownership Plan (Restated 2008) on this 12th day of
October, 2009.

 

        By:       /s/ Dianne Dyer-Bruggeman   Dianne Dyer-Bruggeman   Executive
Vice President, Human Resources